DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/414,022.
Claims 1-10 are pending.
Claims 1-10 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: line 8 of claim 1 defines “the height” when it is recommended to define --a height-- since such a height has not been previously defined; and line 3 of claim 2 defines “the length” when it is recommended to define --a length-- since such a length has not been previously defined. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “can cross it,” which renders the claimed invention indefinite since multiple elements have been defined before such limitations and one of ordinary skill in the art would not know what element “it” refers back to. For examining purposes and in light of the specification and drawings, “it” refers back to the window of the basis. Moreover, claims 2-10 are rendered indefinite for their dependencies upon claim 1. Furthermore, “it” is again referred to in line 5 of claim 1 and is similarly rejected, where such a limitation is considered to refer back to the overhanging element in such an instance. Moreover, claim 9 defines the limitation “it” as well as ”its”, where such limitations are considered indefinite and are interpreted to refer to the overall overhanging element and the insert parts, respectively.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation between 1/3 and 2/3 of the length of the flap, and the claim also recites in particular 4/9 and 5/9, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For examining purposes, meeting either of such ranges is considered to meet such claims. Claim 5 comprises similar limitations and is similarly rejected and interpreted.
Claim 3 defines “the or the flap(s),” which renders the claimed invention indefinite since only a single flap is previously defined and one of ordinary skill in the art would not know whether a plurality of flaps is now being defined and if so what construction such flaps have and how such flaps are positioned. For examining purposes and in light of the specification and drawings, such limitations are considered to define the flap as “the at least one flap.”

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Knight (U.S. Patent 8,733,031) or, in the alternative, under 35 U.S.C. 103 as obvious over Knight in view of Lee (U.S. Design Patent D685,745).
Regarding claim 1, Knight discloses an overhanging element (#400; see figure 3) comprising a basis (#408) provided for being applied on a surface raising pedestal (see figure 2, where the pedestal is not positively defined), which basis is provided with a window (#428) which extend in a longitudinal manner in the basis (the longitudinal axis of the window #428 can be considered to extend through and perpendicular to the basis #408 or can be considered to comprise of a longitudinal, diameter extent which extends in the plane of the basis #428), said window being dimensioned such that a wing which is part of an insert part applied on the pedestal can cross it and thus guide a translatory movement of the overhanging element with respect to the pedestal on which it is applied (such a pedestal and insert part are not positively defined, where an insert part with a protrusion and a slot can be used to attach to the window #428 and translate the basis relative to the pedestal and thus meet such limitations as defined), which basis comprises at a longitudinal end (#492) a stop member (#484) which extends substantially perpendicular with respect to the basis (see figure 3), characterized in that the stop member is formed by at least one flap (#484) provided with a notch (#472a) which extends over the height of the flap (see figure 3 of Knight below, where the basis is oriented such that the notch extends over the height of the flap of the basis), the notch having a depth such as to enable a bending and/or removal of a section of the flap situated between the notch and a distal end of the flap (see figure 3 and col. 14, ll. 33-41, where such notches #472a are configured for use as the bending portion of the “or” clause).

    PNG
    media_image1.png
    490
    311
    media_image1.png
    Greyscale

Figure 3 from Knight
However, if the Examiner is considered to over broadly interpret the window of the basis of Knight as comprising of a longitudinal extent that is dimensioned to allow translatory movement between the pedestal and basis, it is highly well known in the art, as evidenced by Lee, that holes and slots are interchangeable with one another, where slots allow for an adjustable connection between two elements. Lee teaches that a slot can be applied to the basis of a pedestal adapter in order to allow for an adjustable connection between the adapter and pedestal. Therefore, it would have been obvious to have substituted the hole window of Knight for a slot, as taught in Lee, in order to allow for adjustment between the pedestal and overhanging element when the two are attached to one another and also since it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). 
Regarding claim 2, Knight discloses, or in the alternative in view of Lee render obvious, the notch is situated in a part of the flap situated between 1/3 and 2/3, in particular between 4/9 and 5/9, of the length of the flap (As depicted in figure 8 of Knight, the farthest outward notch can be considered situated around the half way mark on the flap and thus fall within the range as defined. However, if the Examiner is considered to over broadly interpret Knight as meeting such range limitations, Knight disclose such notches are positioned so as to accommodate joists of different thicknesses and thus it would have been obvious to have placed the notch at a halfway mark on the flap in order to accommodate a joist of a specific thickness and also since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).).
Regarding claim 3, Knight discloses, or in the alternative in view of Lee render obvious, the or the flap(s) is or are applied on a first foot and offset with respect to the basis (see figure 2 of Knight, where the flap(s) #484/488 are offset from the center axis of the basis that runs through the center of arm #492).
Regarding claim 4, Knight discloses, or in the alternative in view of Lee render obvious, the basis is provided with a breaking line applied offset with respect to the flap (the breaking line along element #444 of the basis of figure 3 of Knight can be considered the breaking line offset with respect to the flap).
Regarding claim 5, Knight discloses, or in the alternative in view of Lee render obvious, the breaking line extends in a transversal direction of that basis and is situated at a distance of the flap, in particular a distance situated between 3 and 5 cm, more particularly a distance of 4 cm (For purposes of rejecting claim 5, the breaking line can be considered one of the outermost lines #473 of flap #488, which breaking line is offset to the left of the right flap #484 as depicted in figure 3 of Knight and where col. 3, ll. 44-52 disclose the gap between flaps, and thus the breaking line and the first flap, can be between 1 inch and 3 inches in order to fit joists of such a thickness, which falls within the range as defined.).
Regarding claim 6, Knight discloses, or in the alternative in view of Lee renders obvious, the basis comprises a set of perforations crossing this basis (perforations #496 provided within ends #444 and #448 of the basis of figure 3 of Knight can be considered the set of perforations as defined. However, if the Examiner is considered to over broadly interpret such perforations of Knight as being part of the basis, it is highly well known in the art, as evidenced by Lee, that such overhang elements can be constructed so as to comprise both perforations and mounting holes on opposite sides of the elongated window of the basis of the overhang element so as to form four separate parallel rows of elements. Therefore, it would have been obvious to have provided a set of perforations along the basis of Knight, as taught in Lee, in order to decrease the weight and cost of construction of such an overhang element by reducing the amount of material needed to construct the overhang element.).
Regarding claim 7, Knight discloses, or in the alternative in view of Lee renders obvious, the perforations of said set are aligned according to at least one row and applied at an equidistance manner of each other (See figure 3 of Knight, where the perforations #496 form four separate rows, two in each end #444 and #448. Alternatively, see the rows of perforations in figure 2 of Lee, where such features would be provided within Knight as explained above).
Regarding claim 8, Knight discloses, or in the alternative in view of Lee renders obvious, the perforations of said set of perforations extend according to two rows and in that the window extends between those two rows of perforations (See figure 3 of Knight, where the perforations #496 form four separate rows, two in each end #444 and #448 and on opposite sides of the window #428. Alternatively, see the rows of perforations in figure 2 of Lee, where such features would be provided within Knight as explained above).
Regarding claim 9, Knight discloses, or in the alternative in view of Lee render obvious, a set of insert parts, each insert part being provided in such a manner that its wing can cross the window (the set of parts can be considered the set of mechanical fasteners, such as the bolt or screws, used to attach the overhang element to the pedestal through the window #428 of Knight or can be considered a fastener and the top support member #216 of the pedestal of Knight, where the threaded shaft of the bolt or screw is considered the wing that is configured to be received within the window and thus cross the window as defined).
Regarding claim 10, Knight discloses, or in the alternative in view of Lee render obvious, the basis is provided with drainage grooves (the grooves #473 on the back of flap #440 of Knight can be considered the drainage grooves of the basis as depicted in figure 3 or the rim #424 can be considered to form a circular drainage groove around the bottom of the basis as depicted in figure 4).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9, 17-19, and 21 of copending Application No. 17/414,012 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the present application is broader than and defined within claim 17 of U.S. App. ‘012 in view of claim 7 of U.S. App ‘012, which teaches the limitations for the longitudinal window as defined in claim 1 of the present application;
Claim 2 of the present application is defined within claim 18 of U.S. App. ‘012;
Claim 3 of the present application is defined within claim 19 of U.S. App. ‘012, where the first and third foot can be considered equivalent to one another;
Claim 6 of the present application is defined within claim 8 of U.S. App. ‘012;
Claims 7 and 8 of the present application are defined within claim 9 of U.S. App. ‘012;
Claim 9 of the present application is defined within claim 7 of U.S. App. ‘012;
Claim 10 of the present application is defined within claim 21 of U.S. App. ‘012.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635